     Case 2:19-cr-00620-CAS Document 82 Filed 06/11/20 Page 1 of 4 Page ID #:303



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALI MOGHADDAS (Cal. Bar No. 305654)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-1786
 7        Facsimile: (213) 894-0141
          E-mail:    ali.moghaddas@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                  No. CR 19-620-CAS-2

14              Plaintiff,                      [PROPOSED] ORDER SETTING FORTH
                                                FACTUAL FINDINGS PURSUANT TO
15                   v.                         THE CARES ACT
16   HUGO PINTO,

17              Defendant.

18

19        The Court has read and considered the Stipulated Request for
20   Findings of Fact Pursuant to the CARES Act, filed by the parties in
21   this matter on June 11, 2020.      The Court hereby finds:
22        (1)   On March 13, 2020, the President of the United States
23              issued a proclamation declaring a National Emergency in
24              response to the COVID-19 (Coronavirus Disease) pandemic.
25        (2)   The Governor of the State of California declared a
26              Proclamation of a State of Emergency to exist in California
27              on March 4, 2020.     Health Officers from Los Angeles,
28              Riverside, Orange, San Bernardino, Santa Barbara, San Luis
                                            1
     Case 2:19-cr-00620-CAS Document 82 Filed 06/11/20 Page 2 of 4 Page ID #:304



 1              Obispo, and Ventura Counties subsequently issued local

 2              emergency orders and proclamations related to public

 3              gatherings.

 4        (3)   To date, several thousand people within the Central

 5              District of California have been confirmed to be infected

 6              with COVID-19 and the number of those infected continues to

 7              rise, causing an emergency pandemic.

 8        (4)   In their continuing guidance, the Centers for Disease

 9              Control and Prevention and other public health authorities

10              have suggested the public avoid social gatherings in groups

11              of more than 10 people and practice physical distancing

12              (within about six feet) between individuals to potentially

13              slow the spread of COVID-19.       The virus is thought to

14              spread mainly from person-to-person contact, and no vaccine

15              currently exists.

16        (5)   These social distancing guidelines -- which are essential

17              to combatting the virus -- are generally not compatible

18              with holding in-person court hearings.

19        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

20              Relief, and Economic Security Act (“CARES Act”), which

21              authorized the Judicial Conference of the United States to

22              provide authority to Chief District Judges to permit

23              certain criminal proceedings to be conducted by video or

24              telephonic conference.

25        (7)   On March 23, 2020, the Chief Judge of this District

26              activated The Continuity of Operations (“COOP”) Plan for

27              the Central District of California.

28

                                          2
     Case 2:19-cr-00620-CAS Document 82 Filed 06/11/20 Page 3 of 4 Page ID #:305



 1        (8)   Under the COOP Plan, all of the Courthouses of the Central

 2              District of California are closed to the public except for

 3              hearings on criminal duty matters.        Hearings by video and

 4              telephonic conference may be held by individual Judges in

 5              certain criminal matters, but Judges have no discretion to

 6              hold in-person hearings.

 7        (9)   On May 28, 2020, the Chief Judge of this District issued

 8              General Order 20-08, which precludes Judges in this

 9              District from holding any in-person hearings until June 22,

10              2020, at the earliest.

11        (10) On April 15, 2020, the Court calendared a change of plea

12              hearing for defendant on June 15, 2020, at 12:45 p.m. (Dkt.

13              76).

14        (11) Under Federal Rule of Criminal Procedure 32.1 and CARES Act

15              § 15002(b), defendant has consented to proceed with this

16              hearing by telephone.

17        (12) Defendant has agreed that video-conferencing is not

18              reasonably available.

19        (13) Counsel for defendant has joined in this consent and

20              agreement.

21   //

22   //

23   //

24   //

25   //

26   //

27

28

                                          3
     Case 2:19-cr-00620-CAS Document 82 Filed 06/11/20 Page 4 of 4 Page ID #:306



 1        (14) Video-conferencing is not reasonably available for use

 2              under CARES Act § 15002(b), and thus the Court will

 3              proceed, with defendant’s consent, by telephonic

 4              conference.

 5        IT IS SO ORDERED.

 6

 7    June 11, 2020

 8    DATE                                    THE HONORABLE CHRISTINA A. SNYDER
                                              UNITED STATES DISTRICT JUDGE
 9

10
     Presented by:
11

12         /s/
     ALI MOGHADDAS
13   Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          4
